 




Made as of the 1 day of July, 2013




BETWEEN:                    

OphthaliX Inc.

A company incorporated in the State of Delaware

(hereinafter the “Company”)

                      on the one part




AND:

Dr. Michael Belkin

I.D. 830897-5

Of Givat Shmuel, Israel

(hereinafter the “Optionee”)

        on the other part




WHEREAS,

on February 2, 2012 the shareholders of the Company approved the 2012 Stock
Incentive Plan, a copy of which is attached as Exhibit A hereto (the "Plan"), on
January 29, 2013 the Board of Directors of the Company has approved the Israeli
Annex to the Plan to enable the grant of Options under Section 102 of the
Israeli Tax Ordinance ("Section 102"), a copy of which is attached as Exhibit A
hereto, forming an integral part hereof (the “ISOP”; the Plan and the ESOP shall
collectively be referred to herein as the "ESOP"), on July 1, 2013 the Board of
Director of the Company has resolved to grant to the Optionee an Option to
purchase up to 235,000 Common Stock of the Company (collectively, the "Shares")
in accordance with the terms of the ESOP; and




WHEREAS,

the Optionee has agreed to such grant, subject to all the terms and conditions
as set forth in the ESOP and as provided herein;




NOW, THEREFORE, it is agreed as follows:




1.

Preamble and Definitions




1.1

The preamble to this agreement constitutes an integral part hereof.




1.2

Unless otherwise defined herein (including in Exhibit B), capitalized terms used
herein shall have the meaning ascribed to them in the ESOP.




2.

Grant of Options




2.1

The Company hereby grants to the Optionee the number of Options as set forth in
Exhibit B hereto, each Option shall be exercisable for one Share, upon payment
of the Purchase Price as set forth in Exhibit B, subject to the terms and the
conditions as set forth in the ESOP and as provided herein.




2.2

The Optionee is aware that the Company intends in the future to issue additional
shares and to grant additional options to various entities and individuals, as
the Company in its sole discretion shall determine.




3.

Period of Option and Conditions of Exercise




3.1

The terms of this Option Agreement shall commence on the Date of Grant and
terminate at the Expiration Date, or at the time at which the Option expires
pursuant to the terms of the ESOP or pursuant to this Option Agreement.




3.2

Options may be exercised only to purchase whole Shares, and in no case may a
fraction of a Share be purchased. If any fractional Share would be deliverable
upon exercise, such fraction shall be rounded up one-half or less, or otherwise
rounded down, to the nearest whole number.




4.     Adjustments

Notwithstanding anything to the contrary in the ESOP and in addition thereto,
 in any such Reorganization Event as described in the ESOP, the Vesting Dates
shall be accelerated so that any unvested Option shall be immediately vested in
full as of the date which is ten (10) days prior to the effective date of the
Reorganization Event, and the Board shall notify the Optionee that the
unexercised Options are fully exercisable for a period of ten (10) days from the
date of such notice, and that any unexercised Options shall terminate upon the
expiration of such period.





--------------------------------------------------------------------------------

 







5.

Term and Exercise of Options




5.1

Options shall be exercised by the Optionee by giving written notice and the
payment of the purchase price to the Company, in such form and method as may be
determined by the Company and when applicable, by the trustee appointed under
Section 102 (the "Trustee") in accordance with the requirements of Section 102,
which exercise shall be effective upon receipt of such notice by the Company and
the payment of the Purchase Price at its principal office. The notice shall
specify the number of Shares with respect to which the Option is being
exercised.




5.2

Options, to the extent not previously exercised, shall terminate forthwith upon
the earlier of: (i) the date set forth in Exhibit B to the Option Agreement; and
(ii) the expiration of any extended period in any of the events set forth in
Section 5.5 below.




5.3

The Options may be exercised by the Optionee in whole at any time or in part
from time to time, to the extent that the Options become vested and exercisable,
prior to the Expiration Date, and provided that, subject to the provisions of
Section 5.5 below, the Optionee is employed by or providing services to the
Company or any of its Affiliates, at all times during the period beginning with
the granting of the Option and ending upon the date of exercise.




5.4

Subject to the provisions of Section 5.5 below, in the event of termination of
Optionee’s employment or services, with the Company or any of its Affiliates,
all Options granted to such Optionee will immediately expire. A notice of
termination of employment or service shall be deemed to constitute termination
of employment or service.




5.5

Notwithstanding anything to the contrary hereinabove, an Option may be exercised
after the date of termination of Optionee's employment or services with the
Company or any Affiliate during an additional period of time beyond the date of
such termination, but only with respect to the number of Vested Options at the
time of such termination according to the Vesting Dates of the Options, if:




(i) termination is without Cause, in which event any Vested Option still in
force and unexpired may be exercised within a period of ninety (90) days after
the date of such termination; or-




(ii) termination is the result of death or disability of the Optionee, in which
event any Vested Option still in force and unexpired may be exercised within a
period of twelve (12) months after the date of such termination; or -




(iii) prior to the date of such termination, the Committee shall authorize an
extension of the terms of all or part of the Vested Options beyond the date of
such termination for a period not to exceed the period during which the Options
by their terms would otherwise have been exercisable.




For avoidance of any doubt, if termination of employment or service is for
Cause, any outstanding unexercised Option, will immediately expire and
terminate, and the Optionee shall not have any right in connection to such
outstanding Options.




5.6

To avoid doubt, the holders of Options shall not have any of the rights or
privileges of shareholders of the Company in respect of any Shares purchasable
upon the exercise of any part of an Option, nor shall they be deemed to be a
class of shareholders or creditors of the Company for purpose of the operation
of any applicable corporate laws, until registration of the Optionee as holder
of such Shares in the Company’s register of shareholders upon exercise of the
Options in accordance with the provisions of the ESOP.




5.7

Any form of Option Agreement authorized by the ESOP may contain such other
provisions as the Committee may, from time to time, deem advisable.




5.8

Notwithstanding anything to the contrary herein above, in the event of
termination of Optionee's employment or service with the Company or any
Affiliate, when the employee continues to provide services (or vice versa) to
the Company or any Affiliate, the Options granted to such Optionee shall not be
affected by such change in the Optionee’s status, and the employee will be
allowed to keep the Options pursuant to its original terms.




6.

Vesting; Period of Exercise




Subject to the provisions of the ESOP, Options shall vest and become exercisable
according to the Vesting Dates set forth in Exhibit B hereto, provided that the
Optionee is employed by or provides services to the Company and/or its
Affiliates on the applicable Vesting Date.




All unexercised Options granted to the Optionee shall terminate and shall no
longer be exercisable on the Expiration Date.





--------------------------------------------------------------------------------

 







7.

Exercise of Options




7.1

Options may be exercised in accordance with the provisions of the ESOP.




7.2

In order for the Company to issue Shares upon the exercise of any of the
Options, the Optionee hereby agrees to sign any and all documents required by
any applicable law and/or by the Company's incorporation documents.




7.3

Until the consummation of an IPO, any Shares acquired upon the exercise of
Options shall be voted by an irrevocable proxy, attached as Exhibit C hereto.




7.4

The Company shall not be obligated to issue any Shares upon the exercise of an
Option if such issuance, in the opinion of the Company, might constitute a
violation by the Company of any provision of law.




8.

Restrictions on Transfer of Options and Shares




8.1

The transfer of Options and the transfer of Shares to be issued upon exercise of
the Options shall be subject to the limitations set forth in the ESOP and in the
Company’s incorporation documents and any shareholders’ agreement to which the
holders of ordinary shares of the Company are bound.




8.2

With respect to any Approved 102 Option, subject to the provisions of Section
102 and any rules or regulation or orders or procedures promulgated thereunder,
an Optionee shall not be entitled to sell or release from trust any Share
received upon the exercise of an Approved 102 Option and/or any share received
subsequently following any realization of rights, including without limitation,
bonus shares, until the lapse of the holding period required under Section 102
of the Ordinance.




8.3

With respect to Unapproved 102 Option, if the Optionee ceases to be employed by
the Company or any Affiliate, the Optionee shall extend to the Company and/or
its Affiliate a security or guarantee for the payment of tax due at the time of
sale of Shares, all in accordance with the provisions of Section 102 and the
rules, regulation or orders promulgated thereunder.




8.4

The Optionee acknowledges that in the event Company's shares shall be registered
for trading in any public market, the Optionee’s right to sell Shares may be
subject to limitations (including a lock-up period), as will be requested by the
Company or its underwriters, and the Optionee unconditionally agrees and accepts
any such limitations.




The Optionee acknowledges that in order to enforce the above restriction, the
Company may impose stop-transfer instructions with respect to the exercised
Shares.




8.5

The Optionee shall not dispose of any Shares in transactions which violate, in
the opinion of the Company, any applicable laws, rules and regulations.




8.6

The Optionee agrees that the Company shall have the authority to endorse upon
the certificate or certificates representing the Shares such legends referring
to the foregoing restrictions, and any other applicable restrictions as it may
deem appropriate (which do not violate the Optionee's rights according to this
Option Agreement).




9.

Taxes; Indemnification




9.1

Any tax consequences arising from the grant or exercise of any Option, from the
payment for Shares covered thereby or from any other event or act (of the
Company and/or its Affiliates, the Trustee or the Optionee), hereunder, shall be
borne solely by the Optionee. The Company and/or its Affiliates and/or the
Trustee shall withhold taxes according to the requirements under the applicable
laws, rules, and regulations, including withholding taxes at source.
Furthermore, the Optionee hereby agrees to indemnify the Company and/or its
Affiliates and/or the Trustee and hold them harmless against and from any and
all liability for any such tax or interest or penalty thereon, including without
limitation, liabilities relating to the necessity to withhold, or to have
withheld, any such tax from any payment made to the Optionee.




9.2

The Optionee hereby acknowledges that he is familiar with the provisions of
Section 102 and the regulations and rules promulgated thereunder, including
without limitations the type of Option granted hereunder and the tax
implications applicable to such grant. The Optionee accepts the provisions of
the trust agreement signed between the Company and the Trustee, attached as
Exhibit D hereto, and agrees to be bound by its terms.





--------------------------------------------------------------------------------

 







9.3

The receipt of the Options and the acquisition of the Shares to be issued upon
the exercise of the Options may result in tax consequences. THE OPTIONEE IS
ADVISED TO CONSULT A TAX ADVISER WITH RESPECT TO THE TAX CONSEQUENCES OF
RECEIVING OR EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.




9.4

The Optionee will not be entitled to receive from the Company and/or the Trustee
any Shares allocated or issued upon the exercise of Options prior to the full
payments of the Optionee’s tax liabilities arising from Options which were
granted to him and/or Shares issued upon the exercise of Options. For the
avoidance of doubt, neither the Company nor the Trustee shall be required to
release any share certificate to the Optionee until all payments required to be
made by the Optionee have been fully satisfied.




10.

Miscellaneous




10.1

No Obligation to Exercise Options. The grant and acceptance of these Options
imposes no obligation on the Optionee to exercise it.




10.2

Confidentiality.  The Optionee shall regard the information in this Option
Agreement and its exhibits attached hereto as confidential information and the
Optionee shall not reveal its contents to anyone except when required by law or
for the purpose of gaining legal or tax advice.




10.3

Continuation of Employment or Service.  Neither the ESOP nor this Option
Agreement shall impose any obligation on the Company or an Affiliate to continue
the Optionee’s employment or service and nothing in the ESOP or in this Option
Agreement shall confer upon the Optionee any right to continue in the employ or
service of the Company and/or an Affiliate or restrict the right of the Company
or an Affiliate to terminate such employment or service at any time.




10.4

Entire Agreement. Subject to the provisions of the ESOP, to which this Option
Agreement is subject, this Option Agreement, together with the exhibits hereto,
constitute the entire agreement between the Optionee and the Company with
respect to Options granted hereunder, and supersedes all prior agreements,
understandings and arrangements, oral or written, between the Optionee and the
Company with respect to the subject matter hereof.

 

10.5

Failure to Enforce - Not a Waiver. The failure of any party to enforce at any
time any provisions of this Option Agreement or the ESOP shall in no way be
construed to be a waiver of such provision or of any other provision hereof.




10.6

Provisions of the ESOP. The Options provided for herein are granted pursuant to
the ESOP and said Options and this Option Agreement are in all respects governed
by the ESOP and subject to all of the terms and provisions of the ESOP. Any
interpretation of this Option Agreement will be made in accordance with the ESOP
but in the event there is any contradiction between the provisions of this
Option Agreement and the ESOP, the provisions of the Option Agreement will
prevail.




10.7

Binding Effect. The ESOP and this Option Agreement shall be binding upon the
heirs, executors, administrators and successors of the parties hereof.




10.8

Notices. All notices or other communications given or made hereunder shall be in
writing and shall be delivered or mailed by registered mail or delivered by
email or facsimile with written confirmation of receipt to the Optionee and/or
to the Company at the addresses shown on the letterhead above, or at such other
place as the Company may designate by written notice to the Optionee. The
Optionee is responsible for notifying the Company in writing of any change in
the Optionee’s address, and the Company shall be deemed to have complied with
any obligation to provide the Optionee with notice by sending such notice to the
address indicated below.




OphthaliX Inc.:

Name: Barak Singer

Name: Pnina Fishman

Position: CEO

Position: Chairman

Signature: /s/ Barak Singer

Signature: /s/ Pnina Fishman





--------------------------------------------------------------------------------

 







I, the undersigned, hereby acknowledge receipt of a copy of the ESOP and accept
the Options subject to all of the terms and provisions thereof. I have reviewed
the ESOP and this Option Agreement in its entirety, have had an opportunity to
obtain the advice of counsel prior to executing this Option Agreement, and fully
understand all provisions of this Option Agreement. I agree to notify the
Company upon any change in the residence address indicated above.







July 2, 2013  /s/ Michael Belkin

Date              Dr. Michael Belkin





--------------------------------------------------------------------------------

 







Attachments:          




Exhibit A:   OphthaliX 2012 Stock Incentive Plan/Israeli Annex to the OphthaliX
Stock Incentive Plan




Exhibit B:

Terms of the Option




Exhibit C:

Proxy




Exhibit D:

Trust Agreement between the Company and the Trustee





--------------------------------------------------------------------------------

 




EXHIBIT B




TERMS OF THE OPTION







Name of the Optionee:

Dr. Michael Belkin

Date of Grant:

July 1, 2013 (the "Date of Grant")

Designation:

ü

Approved 102 Option:

Capital Gain Option (CGO)

ƒ Unapproved 102 Option




ƒ 3(i) Option

1.

Number of Options granted:

235,000

2.

Purchase Price:

US$1.475 (the "Purchase Price")

3.

Vesting Dates as follows:

 

TIME BASED OPTIONS

Number of Options

Vesting Date

 

 

19,584

September 30, 2013

19,584

December 31, 2013

19,584

March 31, 2014

19,584

June 30, 2014

19,583

September 30, 2014

19,583

December 31, 2014

19,583

March 31, 2015

19,583

June 30, 2015

19,583

September 31, 2015

19,583

December 31, 2015

19,583

March 30, 2016

19,583

June 30, 2016

 

 

4.

Expiration Date:

June 30, 2023 (the "Expiration Date")








--------------------------------------------------------------------------------

 




EXHIBIT C




PROXY




The undersigned, as record holder of securities of OphthaliX Inc. (the
“Company”) described below, hereby irrevocably appoints the CEO of the Company,
as my proxy to attend all shareholders’ meetings and to vote, execute consents,
and otherwise represent me with respect to exercised shares (i.e. options
exercised into shares pursuant to the OphthaliX 2012 Stock Incentive Plan, and
any annexes thereto) in the same manner and with the same effect as if the
undersigned were personally present at any such meeting or voting such
securities or personally acting on any matters submitted to shareholders for
approval or consent.




This proxy is made pursuant the OphthaliX 2012 Stock Incentive Plan approved by
the stockholders on February 6, 2012.




The Shares shall be voted by the proxy holder in the same proportion as the
votes of the other shareholders of the Company.




This proxy is irrevocable as it may effect rights of third parties.




The irrevocable proxy will remain in full force and effect until the
consummation of an IPO, upon which it will terminate automatically.




This proxy shall be signed exactly as the shareholder’s name appears on his
share certificate. Joint shareholders must each sign this proxy. If signed by an
attorney in fact, the Power of Attorney must be attached.




/s/ Michael Belkin

 

2-7-2013

Dr. Michael Belkin

 

Date






